DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2022.
Applicant’s election without traverse of Group I in the reply filed on 2/4/2022 is acknowledged.
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the apparatus as claimed can be used to practice another materially different process such as one that does not  provide instructions to: aspirate a pre-selected amount of liquid into the fluid chamber by inserting the needle cannula into a liquid and applying a force on the plunger rod in a proximal direction or expel the liquid from the fluid chamber by applying a force on the plunger rod in the distal direction.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6 recites “the distal end to the proximal end” but should read “the distal end of the plunger rod to the proximal end of the plunger rod” to be clear which distal and proximal ends are being referred to.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,550,030 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are related to a syringe assembly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venturini (US Patent 4,941,883 A) in view of Lin et al. (US Publication 2004/0204688 A1).
Regarding claim 1, Venturini discloses a syringe assembly (20, Figs. 8-14) comprising: 
a fluid barrel (21) including a sidewall (21.1) having an inside surface defining a fluid chamber for retaining fluid (Col 7, line 38) and having a first cross-sectional width (Figs. 10-14), an open proximal end and a distal end including a distal wall (Figs. 10-14); 
a plunger rod (23) disposed within the fluid chamber (Figs. 10-14) comprising a distal end (22), a proximal end (23.1), a plunger rod body (23) extending from the distal end to the proximal end (Fig. 12), and a stopper (22) disposed at the distal end of the plunger rod for forming a fluid-tight seal with the inside surface of the barrel (Col 7, lines 41-44); 
a retraction barrel (24) disposed adjacent to the sidewall of the fluid barrel (Figs. 10-14), the retraction barrel including a wall having an interior surface defining a needle chamber (Figs. 10-14), an open proximal end (24.5), an open distal end (24.1) including a barrier wall (Figs. 8-14), an aperture (27) between the wall of the retraction barrel and the sidewall of the fluid barrel permitting fluid communication between the fluid chamber and the needle chamber (Figs. 8 and 10-14) and a needle hub assembly (28.1) comprising a needle hub (28.2), a needle cannula (28) attached to the needle hub, the needle cannula being in fluid communication with the aperture (Col 4, lines 49-55) and biased to move in a proximal direction (Col 5, lines 35-36); and 
a trigger element (30) disposed within the needle chamber (Figs. 10-14) and moveable within the retraction barrel independently from the plunger rod (Figs. 10-14), the trigger element including a trigger guard (30.6) that prevents premature retraction of the needle cannula (Figs. 10-14), the trigger element providing a trigger force causing the needle cannula to retract into the retraction barrel (Fig. 13).  
Venturini is silent regarding
the trigger element being rotatable.
Lin teaches a syringe assembly (Figs. 1-4) comprising: 
a fluid barrel (10) including a sidewall (Fig. 1) having an inside surface defining a fluid chamber for retaining fluid (Fig. 3) and having a first cross-sectional width (Figs. 1-4), an open proximal end (12) and a distal end including a distal wall (11, Figs. 1-4); 
(20) disposed within the fluid chamber (Figs. 1-4) comprising a distal end (Fig. 1, Paragraph [0016]), a proximal end (Fig. 1, Paragraph [0016]), a plunger rod body (Fig. 1, Paragraph [0016]) extending from the distal end to the proximal end (Fig. 1, Paragraph [0016]), and a stopper (Fig. 1, Paragraph [0016]) disposed at the distal end of the plunger rod for forming a fluid-tight seal with the inside surface of the barrel (Col 7, lines 41-44, Paragraph [0016]); 
a retraction barrel (30) disposed adjacent to the sidewall of the fluid barrel (Figs. 1-4), the retraction barrel including a wall having an interior surface defining a needle chamber (Figs. 1-4), an open proximal end (33), an open distal end (32) including a barrier wall (Figs. 1-4), an aperture (14/37) between the wall of the retraction barrel and the sidewall of the fluid barrel permitting fluid communication between the fluid chamber and the needle chamber (Figs. 1-4) and a needle cannula (41), the needle cannula being in fluid communication with the aperture (Figs. 1-4) and biased to move in a proximal direction (Paragraph [0023]); and 
a trigger element (43) rotatable within the retraction barrel independently from the plunger rod (Figs. 1-4, Paragraph [0022]-[0023]), the trigger element including a trigger guard (43) that prevents premature retraction of the needle cannula (Figs. 1-4, Paragraphs [0022]-[0023]).  
It would have been obvious to one of ordinary skill in the art to have modified the trigger element of Venturini to incorporate the teachings of Lin to incorporate being rotatable in order to prevent accidental exposure of the needle prior to use of the device (Paragraph [0017]).
Regarding claim 2, Venturini in view of Lin disclose the syringe assembly of claim 1, wherein the trigger force is provided by movement of the trigger element in the distal direction (Cols 5-6, lines 42-9, Venturini) and the trigger guard includes an outwardly extending projection (30.6) for preventing movement of the trigger element in the distal direction (Figs. 10-14).  
Regarding claim 3, Venturini in view of Lin disclose the syringe assembly of claim 2, wherein the trigger element is rotatable to align the trigger guard to prevent movement of the trigger element in the distal direction andPage 2 of 8RESPONSE TO ELECTION/RESTRICTION REQUIREMENT Serial Number: 16/778,940Docket: P-9275.USO1DIVrotatable to align the trigger guard to permit movement of the trigger element in the distal direction (Figs. 1-4, Paragraph [0022]-[0023], Lin).  
Regarding claim 4, Venturini in view of Lin disclose the syringe assembly of claim 3, wherein the retraction barrel includes visual indication (35/36, Lin, 31.3/31.2, Venturini) for indicating whether the (Figs. 1-4, Lin, Figs. 10-14, Venturini).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/             Examiner, Art Unit 3783

/BRANDY S LEE/             Primary Examiner, Art Unit 3783